Sed per Curiam.

There is sufficient privity shewn already in evidence between the present defendants. The acts of each, as combining in this joint trespass, may be shewn.
Further evidence was exhibited, shewing that the writs of attachment were purchased out at the instigation of Francis, who, before the service upon Broughton, altered himself the days of the returns with the privity of the present defendants, and after-wards turned out the oxen, &c. the property of Broughton, to satisfy the executions.
The Court inquired, if the. defendants relied upon impeaching the credibility of the witnesses; and observed, that if their testimony could not be shaken, the defendants must be without available defence.
Verdict for plaintiff.